Citation Nr: 0106465	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected lateral meniscectomy, left knee, with 
associated ligament instability, currently evaluated as 30 
percent disabling.

2.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted an 
increased disability rating of 30 percent, up from 20 
percent, effective June 8, 1998, for the appellant's service-
connected lateral meniscectomy, left knee, with associated 
ligament instability.  It also granted service connection for 
degenerative joint disease of the lumbosacral spine and 
assigned thereto an initial disability rating of 20 percent, 
effective June 8, 1998.  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal 
pertaining to the disability ratings assigned to these two 
conditions.

In August 2000, the appellant sent to the Board a copy of a 
letter to him from the RO, dated in 1989, denying service 
connection for a back disability resulting from his service-
connected knee disorder.  On the bottom of the letter, the 
appellant noted that he had had his back problem in 1987, 
that VA had turned his claim down in 1989 and approved it in 
1998.  The appellant wrote that he "was wondering if I was 
due any back time?"  Insofar as the appellant may be 
questioning the effective date of the grant of service 
connection for the back disability, such matter is referred 
to the RO for appropriate consideration.


REMAND

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II. Original Rating Awards - Fenderson v. West 

The Board notes that it has recharacterized the appellant's 
claim involving the initial disability evaluation assigned to 
his service-connected degenerative joint disease of the 
lumbosacral spine in order to comply with the opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was." Fenderson, at 126, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

In this case, the appellant contends that he is entitled to a 
higher initial disability evaluation for his service-
connected degenerative joint disease of the lumbosacral 
spine.  Similar to Fenderson, the RO identified this issue 
merely as the proper evaluation of this condition, rather 
than as a disagreement with the original rating award.  

Under these circumstances, the RO should readjudicate the 
appellant's claim of entitlement to an initial disability 
evaluation in excess of 20 percent for service-connected 
degenerative joint disease of the lumbosacral spine. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
 
III.  Need for Additional Evidence to be Obtained

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him during the course of this 
appeal for his service-connected lateral meniscectomy, left 
knee, with associated ligament instability, and his service-
connected degenerative joint disease of the lumbosacral 
spine.  Thereafter, the RO should make an attempt to obtain 
all records not currently in the appellant's claims files. 
See 38 U.S.C.A. § 5103A(c) (2000); Pollard v. Brown, 6 Vet. 
App. 11 (1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street).  In making this 
request, the Board notes that there are no current medical 
treatment records in the record, yet there are indications 
that the appellant may be receiving treatment.

IV.  Need for an Additional Medical Examination

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).

After a thorough review of the appellant's claims file, the 
Board concludes that it is unable to provide full 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, based upon 
the current medical evidence of record. See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  For this reason, along with the 
appellant's claims that his service-connected disabilities 
have increased in severity, the Board concludes that 
additional VA examinations are needed here to determine the 
current severity of the appellant's service-connected lateral 
meniscectomy, left knee, with associated ligament 
instability, and his service-connected degenerative joint 
disease of the lumbosacral spine.  

V.  Additional Matters for the RO to Consider

During the pendency of this appeal, the VA's Office of the 
General Counsel provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is already rated under Diagnostic Code 5257 
based upon instability of the knee, the claimant may also be 
entitled to a separate rating for arthritis if the claimant 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the claimant 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59. See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Thus, where 
additional disability is shown, a claimant rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa. 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers (including heath care 
facilities) who have treated him during 
the course of this appeal (since June 
1998) for his service-connected lateral 
meniscectomy, left knee, with associated 
ligament instability, and his service-
connected degenerative joint disease of 
the lumbosacral spine.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured. If, after conducting a search, 
the RO is unable to obtain the 
appellant's service medical records, the 
RO should clearly certify this in the 
appellant's claims file.

2.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the severity of his service-
connected lateral meniscectomy, left 
knee, with associated ligament 
instability.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All tests, 
which the examiner deems necessary, 
should be conducted, including diagnostic 
radiography such as X-rays.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left 
knee pathology, including arthritis, 
found to be present.  The orthopedist 
should provide complete rationale for all 
conclusions reached.  The examiner is 
specifically directed to the following 
areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the appellant's 
pain on the function and movement of 
his left knee.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see 
38 C.F.R. § 4.40 (1996) (functional 
loss may be due to pain, supported 
by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the left knee, 
expressed in degrees.  The examiner 
should also indicate the normal 
range of motion for the areas tested 
and how the appellant's range of 
motion deviates from these norms.

c.  Use of Brace.  The examiner 
should specify if the appellant 
wears a knee brace and why such a 
brace is necessary, if present. 

d.  Presence of Surgical Scars.  The 
examiner should note whether any 
scars are present in the appellant's 
left knee area.  If so, the 
examination report should describe 
the scar (location and size) and 
indicate whether it is tender or 
painful on object demonstration 
and/or whether the scar interferes 
with the normal function of the left 
knee.

3.  The RO should schedule the appellant 
for the type of 
VA examination or examinations it deems 
necessary to provide the complete medical 
information necessary to adjudicate the 
claim for an increased disability rating 
for service-connected degenerative joint 
disease of the lumbosacral spine, in light 
of the Court's decision DeLuca v. Brown.  
The claims folder should be made available 
to the examiner for review before the 
examination.  All tests, which the 
examiner deems necessary, should be 
conducted.  The examiner should review the 
results of any testing prior to completion 
of the report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
the appellant's degenerative joint disease 
of the lumbosacral spine found to be 
present.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the appellant's spine, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the appellant's pain on the function 
and movement of spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1998) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees for forward flexion, backward 
extension, lateral flexion and right 
and left rotation.  The examiner should 
also identify the normal ranges of 
motion for these various movements.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  The RO should then readjudicate the 
issues on appeal, including: 

(1) Entitlement to an increased 
disability evaluation for service-
connected lateral meniscectomy, left 
knee, with associated ligament 
instability, currently evaluated as 
30 percent disabling, including 
consideration of VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998); Esteban v. Brown, 
6 Vet. App. 259 (1994); and 

(2)  Entitlement to an increased 
initial disability rating in excess 
of 20 percent for service-connected 
degenerative joint disease of the 
lumbosacral spine. See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





